Citation Nr: 1511741	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than August 21, 2009, for the award of entitlement to service connection for mixed tension/migraine headaches.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for headaches was denied in an April 2001 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  The Veteran's petition to reopen his claim for service connection for mixed tension/migraine headaches was received on August 21, 2009.

3.  A May 2010 rating decision granted the Veteran's petition to reopen, finding that new and material evidence, other than service department records, had been received; the rating decision also granted entitlement to service connection for mixed tension/migraine headaches, effective August 21, 2009. 


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  An effective date earlier than August 21, 2009, is not warranted for the award of entitlement to service connection for mixed tension/migraine headaches.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant's filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the veteran's appeal as to the effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for the assignment of an effective date for the award of benefits, including pursuant to a reopened claim.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

The Veteran seeks entitlement to an effective date earlier than August 21, 2009, for the award of entitlement to service connection for mixed tension/migraine headaches.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2014).

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2014).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).  

Here, the Veteran served on active duty from October 1995 to June 2000, and initially filed a claim for entitlement to service connection for recurring headaches in August 2000, months following his separation from service.  However, the Veteran's claim for entitlement to service connection for headaches was denied in an April 2001 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.  Accordingly, the April 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

Moreover, VA did not receive or associate with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the April 2001 rating decisions.  Therefore, 38 C.F.R. § 3.156(c) is not applicable.  

The Veteran did not petition to reopen his claim of entitlement to service connection for headaches until correspondence received by VA on August 21, 2009.  After this petition was received, the Veteran was provided with a VA neurological disorders examination in April 2010.  Based on the results of that examination, the RO granted entitlement to service connection for mixed tension/migraine headaches and assigned a 30 percent rating effective August 21, 2009, the day his petition to reopen his claim was received by VA.  The Veteran's August 21, 2009, petition to reopen was not granted because of later acquired service department records.  Accordingly, August 21, 2009, the date the Veteran's petition to reopen the claim was received, is the earliest possible effective date for entitlement to service connection for headaches.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2014).  


ORDER

An effective date earlier than August 21, 2009, for the grant of service connection for  mixed tension/migraine headaches is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


